Case:19-80119-swd Doc#:3 Filed: 10/21/2019 Page 1 of 3
Case:19-80119-swd Doc#:2 Filed: 10/18/19 Page 3of3

CERTIFICATE OF SERVICE

Gwendolyn G. Hancock , certify that | am, and at all times during the

I,
service of process was, not less than 18 years of age and not a party to the matter concerning which
service of process was made. | further certify that the service of this summons and a copy of the complaint

was made _October 21, 2019 by:

Priority Mail
ve Mail service: Reguwarefixsiclass United States mail, postage fully pre-paid, addressed to:

Beth E. Mooney CEO, KeyBank - KeyCorp

127 Public Square
Cleveland, OH 44114-1306

+
___ Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:

____ Residence Service: By leaving the process with the following adult at:

____ Publication: The defendant was served as follows: [Describe briefly]

____ State Law: The defendant was served pursuant to the laws of the State of
as follows: [Describe briefly]

Under Penalty of perjury, | declare that the foregoing is true and correct.

i f
{ f

f/
ff | bo > VV Ud Lo a
Signature:_ } ILA LWA Led ea 7 / hi I ott )

Date: October 21, 2019
—Gwendolyn G. Hancock]

Print Name: Gwendolyn G. Hancock of Wardrop & Wardrop, P.C.

Business Address: 300 Ottawa Avenue, NW, Suite 150

City:_Grand Rapids State:_™! Zip: 49503
Case:19-80119-swd Doc#:3 Filed: 10/21/2019 Page 2 of 3
Case:19-80119-swd Doc#:2 Filed: 10/18/19 Page1of3

Form summon (07/09)
United States Bankruptcy Court
Western District of Michigan
One Division Ave., N.
Room 200
Grand Rapids, MI 49503

 

IN RE: Debtor (name used by the debtor in the last 8 years,
including married, maiden, trade, and address):

Najeeb Ahmed Khan Case Number 19-04258-swd

Debtor Adv. Pro. No. 19-80119-swd

Najeeb Ahmed Khan

Sarah Air, LLC Chapter 11
Khan Aviation, Inc.
KRW Investments, Inc.
GN Investments, LLC
NJ Realty, LLC

NAK Holdings, LLC

Honorable Scott W. Dales

Plaintiff
Keybank, N.A.

Defendant

SUMMONS IN AN ADVERSARY PROCEEDING

 

 

 

YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached to
this summons to the clerk of the bankruptcy court 30 (thirty) days after the date of issuance of this
summons, except that the United States and its offices and agencies shall submit a motion or answer to the
complaint within 35 days.

Address of Clerk:
Michelle M. Wilson, Clerk of Court
United States Bankruptcy Court

One Division Ave., N.
Room 200
Grand Rapids, MI 49503

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

Name and Address of Plaintiff's
Attorney:
Robert F. Wardrop II
Wardrop & Wardrop, P.C.
300 Ottawa Avenue, N.W., Ste 150
Grand Rapids, MI 49503

If you make a motion, your time to answer is governed by Bankruptcy Rule 7012.
IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY

OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR
THE RELIEF DEMANDED IN THE COMPLAINT.

Date Issued: October 18, 2019

Clerk of the Bankruptcy Court
si Michelle M. Wilson

 
Case:19-80119-swd Doc#:3 Filed: 10/21/2019 Page 3 of3
Case:19-80119-swd Doc#:2 Filed: 10/18/19 Page 2 of 3

 
